UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6038


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAREN KAREEM GADSDEN, a/k/a D,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:11-cr-00302-CCB-3)


Submitted: May 24, 2018                                           Decided: May 30, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daren Kareem Gadsden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daren Kareem Gadsden appeals the district court’s order denying relief on his

Fed. R. Crim. P. 35(a) motion. We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order. See United States v. Gadsden, No.

1:11-cr-00302-CCB-3 (D. Md. Jan. 2, 2018). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2